TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00677-CV





Nouveau Entertainment, Inc., dba Axis, Appellant


v.


Texas Alcoholic Beverage Commission, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. GN303806, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N



	Appellant Nouveau Entertainment and appellee Texas Alcoholic Beverage
Commission have reached an agreement resolving all issues related to this appeal and request
dismissal of this appeal.  See Tex. R. App. P. 42.1(a).
 We grant the motion to dismiss the appeal.

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   June 24, 2004